DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Appellant,

                                     v.

                        DENISE FUNG TILLMAN,
                              Appellee.

                     Nos. 4D21-2348 and 4D21-2423

                             [August 17, 2022]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Ginger Lerner-Wren, Judge; L.T. Case
Nos. 18-007878MM10A and 18-00446MM20A.

  Ashley Moody, Attorney General, Tallahassee, and Jessica L.
Underwood, Assistant Attorney General, West Palm Beach, for appellant.

  Carey Haughwout, Public Defender, and Paul Edward Petillo, Assistant
Public Defender, West Palm Beach, for appellee.

ARTAU, J.

   The state appeals from orders dismissing two misdemeanor charges
against the defendant pursuant to Florida Rule of Criminal Procedure
3.213(a). We reverse because the defendant thwarted the trial court’s
ability to make the required finding of continuing incompetency for
dismissal under the rule by failing to appear at three separate status
conferences.

   This court reviews de novo a trial court’s dismissal pursuant to Florida
Rule of Criminal Procedure 3.213. State v. Morris, 297 So. 3d 594, 596
(Fla. 4th DCA 2020) (citing Baker v. State, 221 So. 3d 637, 639 (Fla. 4th
DCA 2017)).

   Florida Rule of Criminal Procedure 3.213(a)(1) requires misdemeanor
charges to be dismissed one year after a determination that a defendant is
incompetent to stand trial or proceed “provided that the court finds that the
defendant remains incompetent to stand trial or proceed . . . unless the
court in its order specifies its reasons for believing that the defendant is
expected to become competent to proceed.” Id. (emphasis added); see also
Nerette v. State, 324 So. 3d 523, 526 (Fla. 4th DCA 2021) (“The directive
[for dismissal] is based on the presumption of continuing
incompetence[.]”).

   After an initial evaluation, the trial court determined that the defendant
was incompetent to proceed in the two misdemeanor cases in January of
2019, and ordered a status conference to be held in six months to
determine if the defendant remained incompetent to proceed. Six months
later, the defendant failed to appear at the status conference and a capias
was issued for her arrest. The defendant then failed to appear at two
subsequent rescheduled status conferences in September and October of
2019.

   In February of 2020, defense counsel sought dismissal of the
misdemeanor charges by filing a motion to dismiss in each case pursuant
to rule 3.213(a)(1). The trial court acknowledged at the hearing on the
dismissal motions that a final evaluation to determine if the defendant
remained incompetent to proceed was necessary before the charges could
be dismissed, but the trial court seemingly felt precluded from ordering a
final evaluation because the defendant had not appeared at the status
conferences and remained in capias status.

   A subsequent hearing on the defendant’s motions to dismiss occurred
in July of 2021. Defense counsel explained at the hearing that the
defendant was now living with her family in North Carolina while she
recovered from a stroke. However, no evidence was presented during the
hearing as to the defendant’s continued lack of competency to stand trial
based on the stroke.

   Despite not having the benefit of any subsequent evaluation of the
defendant to confirm her continuing incompetence, and over the state’s
objection, the trial court dismissed the misdemeanor charges in both
cases. In support of its objection, the state argued that it was never given
an opportunity to request a new evaluation of the defendant to determine
whether she remained incompetent.

   In support of its ruling, the trial court explained that the defendant’s
stroke constituted “a neurocognitive disability” from which she could not
be restored to competence. However, in the absence of a stipulation
between the parties, defense counsel’s unsworn statement at the hearing
indicating that the defendant had suffered a stroke was insufficient as a
matter of law to establish that the defendant remained incompetent to
stand trial or otherwise proceed with her defense of the misdemeanor

                                     2
charges. As this court explained long ago in Leon Shaffer Golnick
Advertising, Inc. v. Cedar, if an “advocate wishes to establish a fact, he [or
she] must provide sworn testimony through witnesses other than himself
[or herself] or a stipulation to which his [or her] opponent agrees.” 423 So.
2d 1015, 1017 (Fla. 4th DCA 1982).

   The defendant’s inexplicable failure to appear at the three status
conferences scheduled during the one-year period prevented the trial court
from ordering a subsequent evaluation to determine if she remained
incompetent to proceed. See Nerette, 324 So. 3d at 526 (holding that a
misdemeanor defendant cannot thwart the state’s ability to rebut the
presumption of continuing incompetency by refusing to be reevaluated
during the one-year period set forth in rule 3.213(a)(1)).

   We therefore conclude that the trial court erred in dismissing the
misdemeanor charges because the defendant, through her unexplained
non-appearances at the various status conferences, thwarted not only the
state’s ability during the one-year period to rebut the presumption that
she remained incompetent, but also the trial court’s ability to make the
required finding that she remained incompetent to proceed before
dismissal of the charges was authorized by the express text of the rule.
See Fla. R. Crim. P. 3.213(a) (dismissal is conditional upon a finding that
the “defendant remains incompetent to stand trial or proceed” (emphasis
added)). A defendant cannot wait out the one-year clock under rule
3.213(a)(1) while simultaneously evading the trial court’s authority to
order a reevaluation and make a proper finding as required by the rule.

    Accordingly, we reverse the orders of dismissal and remand for further
proceedings consistent with this opinion. If, on remand, the trial court
determines that the charges should be dismissed because the defendant
remains incompetent to proceed, then it should dismiss without prejudice
to the state’s ability to refile the charges “should the defendant be declared
competent to proceed in the future” as provided by rule 3.213(a). 1

    Reversed and remanded with instructions.

GROSS and GERBER, JJ., concur.

1 See Fla. R. Crim. P. 3.213(a) (“A dismissal under this rule shall be without
prejudice to the state to refile the charge(s) should the defendant be declared
competent to proceed in the future.”); see also State v. Offill, 837 So. 2d 533, 535
(Fla. 2d DCA 2003) (noting that an order of dismissal pursuant to rule 3.213(a)
is without prejudice to the state’s ability to refile the dismissed charges “if the
defendant subsequently becomes competent”).

                                         3
                     *        *        *

Not final until disposition of timely filed motion for rehearing.




                              4